Case: 3:21-cv-00149-TMR Doc #: 4 Filed: 09/01/21 Page: 1 of 1 PAGEID #: 22




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


GLOBAL SOURCING, LTD.,


                              Plaintiff,

-vs-                                                 Case No. 3:21-cv-149

SERA CO, LTD.,


                         ORDER TO FILE STATUS REPORT

       This cause comes before the Court on its own initiative. The above captioned matter was filed
with this Court on May 21, 2021. To date, there has been no filing of proof of service or waiver.
       Therefore, the Court ORDERS that Plaintiff’s counsel file a written status report with this
Court within fourteen (14) days from the date of this Order regarding the status of service upon the
Defendant.
       DONE and ORDERED in Dayton, Ohio on this 1st day of September, 2021.



                                                     s/ Thomas M. Rose

                                                     _____________________________________
                                                     THOMAS M. ROSE, JUDGE
                                                     UNITED STATES DISTRICT COURT
